UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEONG-SUK NO,
                               Plaintiff,
                                                                 19-CV-2275 (JPO)
                     -v-
                                                                         ORDER
 REPUBLIC OF KOREA (ROK),
                      Defendant.



J. PAUL OETKEN, District Judge:

       On December 30, 2019, the United States Court of Appeals for the Second Circuit

dismissed Plaintiff’s appeal. (Dkt. No. 40.) Since then, Plaintiff has filed numerous motions that

seem to be motions for reconsideration of that decision or attempts to amend the complaint by

adding Defendants. (Dkt. Nos. 39, 50, 51, 53, 54.) Because this Court is not empowered to

reverse a decision by the Court of Appeals, and because this case was dismissed as frivolous

almost a year ago (Dkt. No. 6), all of Plaintiff’s motions are DENIED.

       The Clerk of Court is directed to close the motion at Docket Number 39.

       SO ORDERED.

Dated: March 16, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




COPY MAILED TO PRO SE PARTY BY CHAMBERS
